(Page 1 of 42)Case   19-80578   Doc 45-3   Filed 05/24/19 Entered 05/24/19 14:26:58   Desc Exhibit
                                                 Note Page 1 of 6
(Page 2 of 42)Case   19-80578   Doc 45-3   Filed 05/24/19 Entered 05/24/19 14:26:58   Desc Exhibit
                                                 Note Page 2 of 6
(Page 3 of 42)Case   19-80578   Doc 45-3   Filed 05/24/19 Entered 05/24/19 14:26:58   Desc Exhibit
                                                 Note Page 3 of 6
(Page 4 of 42)Case   19-80578   Doc 45-3   Filed 05/24/19 Entered 05/24/19 14:26:58   Desc Exhibit
                                                 Note Page 4 of 6
(Page 5 of 42)Case   19-80578   Doc 45-3   Filed 05/24/19 Entered 05/24/19 14:26:58   Desc Exhibit
                                                 Note Page 5 of 6
(Page 6 of 42)Case   19-80578   Doc 45-3   Filed 05/24/19 Entered 05/24/19 14:26:58   Desc Exhibit
                                                 Note Page 6 of 6
